USCA11 Case: 20-13201    Date Filed: 07/08/2021   Page: 1 of 22



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                               No. 20-13201
                           Non-Argument Calendar
                         ________________________

                          Agency No. A216-602-361



JORGE ALBERTO MARTINEZ RIVERA,

                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                          Respondent-Appellee.

                         ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                                (July 8, 2021)

Before MARTIN, BRANCH, and GRANT, Circuit Judges.

BRANCH, Circuit Judge:
           USCA11 Case: 20-13201          Date Filed: 07/08/2021       Page: 2 of 22



       Jorge Alberto Martinez Rivera, a native and citizen of Honduras, seeks

review of the Board of Immigration Appeals’ (“BIA”) order affirming the

Immigration Judge’s (“IJ”) denial of his application for cancellation of removal.1

He argues that the IJ lacked jurisdiction over his removal proceedings under

Pereira v. Sessions, 138 S. Ct. 2105 (2018), because the Notice to Appear

(“NTA”) did not include the time and date of his removal hearing. Alternatively,

he argues that he was denied due process because the BIA failed to give reasoned

consideration to the exceptional and extremely unusual hardship his U.S. citizen

children would suffer upon his removal and because the IJ demonstrated bias at the

removal hearing. We address each claim in turn.

                                   I.        Background

       On April 23, 2018, the Department of Homeland Security (“DHS”) served

Martinez Rivera with an NTA that charged him with being removable as an alien

present in the United States who was not admitted or paroled. The NTA did not



       1
         The Attorney General may cancel the removal of an inadmissible or removable alien
and adjust the status of the alien to that of a lawful permanent resident if the alien:

       (A) has been physically present in the United States for a continuous period of not
       less than 10 years immediately preceding the date of such application;
       (B) has been a person of good moral character during such period;
       (C) has not been convicted of [certain specified offenses]; and
       (D) establishes that removal would result in exceptional and extremely unusual
       hardship to the alien’s spouse, parent, or child, who is a citizen of the United
       States or an alien lawfully admitted for permanent residence.

8 U.S.C. § 1229b(b)(1).


                                                2
           USCA11 Case: 20-13201           Date Filed: 07/08/2021       Page: 3 of 22



specify the date, location, or time of the removal hearing. A few days later, the

immigration court mailed Martinez Rivera a notice of hearing with the time, date,

and location of the hearing. Thereafter, Martinez Rivera filed a motion to

terminate the removal proceedings, arguing that the immigration court lacked

jurisdiction over the removal proceedings under Pereira because the NTA was

deficient as it did not include the date, time, and location of the removal hearing.

The IJ denied the motion, concluding that (1) Pereira was limited to the effect of a

deficient NTA on the “stop-time rule” for purposes of cancellation of removal,

(2) a defective NTA does not deprive the immigration court of jurisdiction, and

(3) regardless, the subsequent notice of hearing cured any defect in the NTA.

      At the removal hearing, Martinez Rivera admitted the allegations in the

NTA and conceded removability. The IJ then addressed Martinez Rivera’s

application for cancellation of removal, in which he asserted that his removal

would cause exceptional hardship to his United States citizen children. Martinez

Rivera confirmed that two of his children were United States citizens, 2 and they

lived with him and his partner, who was “a housewife.” The IJ asked Martinez

Rivera why his children were not reported in any of his tax returns, and Martinez

Rivera explained that his partner included them on her taxes. When questioned as

to what income his partner has if she is a housewife, Martinez Rivera explained


      2
          Martinez Rivera has a third child who is a native and citizen of Honduras.


                                                3
             USCA11 Case: 20-13201   Date Filed: 07/08/2021    Page: 4 of 22



that “she takes care of children and sometimes she cleans houses when the

opportunity arises.” Martinez Rivera stated that he worked for a construction

company and confirmed that he did not provide any documentation to obtain

employment. He earned about $40,000 annually at his job. The IJ noted that,

according to the application for cancellation of removal, Martinez Rivera’s

children received food stamps and Medicaid, and the IJ questioned Martinez

Rivera’s counsel as to how they could qualify for those benefits given Martinez

Rivera’s income. Counsel stated that she had not “check[ed] into that,” but it was

her understanding that Martinez Rivera’s partner was responsible for “signing up

the kids” for those benefits. The IJ expressed concern that the benefits were

obtained because Martinez Rivera’s income was not included, which would be

welfare fraud, and that would bear on the issue of good moral character—one of

the criteria for cancellation of removal for which Martinez Rivera had the burden

of proof. The IJ indicated that Martinez Rivera’s counsel should have looked into

the issue.

      Turning back to Martinez Rivera’s taxes, the IJ questioned his $5,000

deduction for car expenses in light of Martinez Rivera’s statement at the hearing

that he did not drive his car to work. Martinez Rivera confirmed that they used the

car to “buy[] food and [run] errands and all that. There’s a vehicle in the house, I

don’t drive it[,] but it’s used for running errands and buying food and taking the



                                          4
           USCA11 Case: 20-13201           Date Filed: 07/08/2021       Page: 5 of 22



children to doctor’s appointments and all that. I don’t drive it and it’s not in my

name.” The IJ explained that those expenses could not be deducted because they

were not related to Martinez Rivera’s employment.

       Martinez Rivera explained that, if removed, his children would have to come

with him because his partner did not have any legal status in the United States, and

she “would not be able to cover the expenses, the rent, and so on.” 3 Martinez

Rivera explained that his partner did not attend the hearing because she was home

with the children.

       Martinez Rivera confirmed that other than a hernia he was in good health

and capable of working. He explained that his partner could not work in the

United States because “[s]he doesn’t have documentation to get a job,” and there

are no jobs for women in Honduras. He confirmed that his eight-year-old daughter

was in good health and that his two-and-a-half year old son was physically in good

health, but “doesn’t speak” and was currently receiving speech therapy for that

issue. Martinez Rivera stated that his son’s need for speech therapy would be

ongoing, but he did not have any documentation demonstrating that speech therapy

was not available in Honduras. He explained that his daughter could speak in




       3
          This statement differed from Martinez Rivera’s assertion in his application for
cancellation of removal that his children would not go with him if he was removed because
“their future is here in the United States. They are safer and happier here. I would not want to
take away their future.”


                                                5
         USCA11 Case: 20-13201       Date Filed: 07/08/2021    Page: 6 of 22



English and Spanish but she could only write in English, and she was currently

enrolled in a program in school to help her with her English and writing.

      Martinez Rivera elaborated on his daughter’s health, stating that “when she

was about eight or nine months, she had to be hospitalized” for “respiratory

problems.” However, she “ha[d] improved a lot,” was well now, and had not been

“gravely ill” like before. He explained that she has not been hospitalized since

then, but that was “because the doctor told us not to allow anything to get to that

point, get worse, to take her quickly and not do what we did when she was little.”

He confirmed that his daughter did not take any medications, unless she gets a

cold, and when she does get sick, they “take her to the doctor immediately so she

can have medication and not go through a relapse.” Martinez Rivera explained

that in Honduras when people get sick “[y]ou have to go find a doctor or a health

center on your own.” He stated that he was “very concerned” about his children’s

safety and “studies” if they returned to Honduras with him, but he confirmed that

his sisters who live in Honduras have children there.

      On cross-examination, Martinez Rivera confirmed that he had worked in the

United States since 2004, but he had only submitted tax returns for three years.

And in those returns he had claimed dependents that he should not have, and, as a

result, he owed the IRS $12,387. He was on an installment repayment plan with

the IRS. Finally, the IJ inquired into the government’s position on voluntary



                                          6
         USCA11 Case: 20-13201        Date Filed: 07/08/2021   Page: 7 of 22



departure—which the government had no objection to—but Martinez Rivera’s

counsel stated that he was not requesting voluntary departure.

      The IJ determined that Martinez Rivera lacked good moral character—citing

the inconsistently filed tax returns, improperly claimed dependents on tax returns,

and his children’s receipt of certain entitlement benefits based on just his partner’s

income—but the IJ stated that he would not deny cancellation of removal for that

reason. Instead, the IJ determined that Martinez Rivera failed to establish that his

removal would result in an exceptional and extremely unusual hardship to his

children. The IJ explained that, although Martinez Rivera’s daughter was very sick

as an infant, there had not been any issues since then, and he failed to show that

medical treatment was unavailable in Honduras. Similarly, although Martinez

Rivera’s son was receiving speech therapy, medical documentation submitted

revealed that “his scores are all average with the strongest domain being social

skills, again, he’s only two-and-a-half.” The IJ further noted that Martinez Rivera

had not brought his partner to the hearing or any documentation from her, and

without any information from her it was “entirely unclear” whether the children

would go with Martinez Rivera to Honduras. Thus, the IJ determined that, given

the totality of the circumstances, Martinez Rivera failed to show that his two

United States citizen children “would suffer hardship substantially beyond that

which would ordinarily result from an alien’s removal.” The IJ explained that



                                           7
           USCA11 Case: 20-13201           Date Filed: 07/08/2021       Page: 8 of 22



“[d]iminished educational standards and opportunities, lower standard of living,

poor economic conditions and other adverse country conditions in the country [of]

removal” are alone insufficient “to support a finding of exceptional extremely

unusual hardship.” Accordingly, the IJ denied his application for cancellation of

removal, and ordered him removed to Honduras.

       Martinez Rivera, through counsel, appealed to the BIA, arguing that (1) the

IJ erred in finding that Martinez Rivera lacked good moral character; (2) the IJ

erred in determining that exceptional and extremely unusual hardship did not exist

based on the facts of his case; (3) the NTA was defective and deprived the

immigration court of jurisdiction under Pereira; and (4) the IJ demonstrated bias

against Martinez Rivera. 4

       The BIA dismissed his appeal. The BIA determined that defects in the NTA

did not deprive the immigration court of jurisdiction, citing Matter of Bermudez-

Cota, 27 I. & N. Dec. 441 (BIA 2018), and Perez-Sanchez v. U.S. Att’y Gen., 935

F.3d 1148 (11th Cir. 2019). The BIA affirmed the IJ’s determination that Martinez



       4
          Martinez Rivera asserted that the IJ demonstrated bias when (A) he sua sponte ordered
alternatives to detention as a condition of Martinez Rivera’s bond prior to the removal hearing,
which resulted in him having to wear an ankle monitor for approximately nine months (despite
having no criminal history) and caused him to miss work to address home visits and having to
physically report to Atlanta from Carrollton, Georgia; (B) left the merits hearing on the detained
docket, even after Martinez Rivera’s release from detention, which expedited the removal
hearing and caused him and his counsel to have to prepare for the hearing in just a two-month
time frame; and (C) initially ordering voluntary departure following the removal hearing without
first consulting with Martinez Rivera or his counsel.


                                                8
         USCA11 Case: 20-13201       Date Filed: 07/08/2021    Page: 9 of 22



Rivera failed to demonstrate that his removal would result in exceptional and

extremely unusual hardship to his children, stating as follows:

             On appeal, the respondent argues he established the requisite
      hardship to his qualifying relatives (Respondent’s Br.at 8–9). We
      affirm the Immigration Judge’s decision. We agree with the
      Immigration Judge that the respondent did not demonstrate his
      removal would result in exceptional and extremely unusual hardship
      to his qualifying relatives, which includes his two United States
      citizen children, ages 8, and 2, at the time of the hearing (IJ at 2–4).
      See Matter of J-J-G-, 27 I&N Dec. 808, 813–15 (BIA 2020); Matter
      of Andazola, 23 I&N Dec. 319, 323 (BIA 2002) (discussing
      exceptional and extremely unusual hardship standard); Matter of
      Monreal, 23 I&N Dec. 56, 60–63 (BIA 2001); cf. Matter of Recinas,
      23 I&N Dec. 467, 470–72 (BIA 2002).

            We agree with the Immigration Judge’s decision that the
      respondent has not established that any of his children suffer from
      serious ongoing medical issues or compelling special needs in school
      which rise to the level of exceptional and extremely unusual hardship
      (Respondent’s Br. at 4,9; IJ at 2-3; Tr. at 16,18-22,24). See Matter of
      Monreal, 23 I&N Dec.at 63 (very serious health issues or compelling
      special needs in school may form a basis for grant of cancellation).

             The respondent testified that his children and domestic partner
      will accompany him to Honduras (IJ at 3; Tr. at 13; Exh. 4, Part 6 at
      #44). While we recognize that by accompanying him to Honduras,
      his two United States citizen children will be separated from friends
      and family in the United States and may have fewer educational and
      economic opportunities, we agree with the Immigration Judge that the
      respondent has not established his children would suffer hardship
      substantially beyond that which ordinarily would be expected to result
      from a family member’s removal from the United States. See Matter
      of Andazola, 23 I&N Dec. at 321–24 (poor economic conditions and
      diminished educational opportunities in Mexico did not result in
      exceptional and extremely unusual hardship to two United States
      citizen children of single mother). The respondent’s father and
      siblings live in Honduras, and may be able to assist them in the
      relocation process (IJ at 3; Tr. at 25-26).


                                          9
         USCA11 Case: 20-13201       Date Filed: 07/08/2021   Page: 10 of 22



             The respondent is young, healthy, and has not established he
      would be unable to provide some financial support for his children in
      Honduras. Accordingly, considering the totality of the circumstances
      presented, we are not persuaded the respondent has established that,
      upon his removal, his qualifying relatives would suffer exceptional
      and extremely unusual hardship as a result of his removal from the
      United States. See Matter of Monreal, 23 I&N Dec. at 323. As the
      issue of exceptional and extremely unusual hardship is dispositive, we
      need not address the Immigration Judge’s good moral character
      determinations. Hence, the respondent has not met his burden of
      proof to establish eligibility for cancellation of removal.

      The BIA construed Martinez Rivera’s claim of IJ bias as a due process claim

and concluded that he had not shown any prejudice and that he had received a full

and fair hearing. Finally, the BIA explained that it lacked the authority to address

any challenge to Martinez Rivera’s custody status determination. We now turn to

the claims raised in Martinez Rivera’s petition for review.

                               II.      Discussion

      We review only the decision of the BIA, except to the extent that it adopts

the IJ’s decision or expressly agrees with the IJ’s reasoning. Gonzalez v. U.S. Att’y

Gen., 820 F.3d 399, 403 (11th Cir. 2016). When the BIA explicitly agrees with the

findings of the IJ, we will review the decisions of both the BIA and the IJ as to

those issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). We




                                         10
         USCA11 Case: 20-13201      Date Filed: 07/08/2021   Page: 11 of 22



review legal questions de novo. Poveda v. U.S. Att’y Gen., 692 F.3d 1168, 1172

(11th Cir. 2012).

      A.   Whether the immigration court lacked jurisdiction over Martinez
      Rivera’s removal proceeding based on the defective NTA

      Martinez Rivera argues that the NTA was statutorily deficient because it

failed to designate the specific time or place of removal proceedings and thus,

pursuant to Pereira, it was not a “notice to appear” under 8 U.S.C. § 1229(a) and

did not vest the immigration court with jurisdiction. He maintains that the BIA’s

determination that the subsequent notice of hearing vested jurisdiction in the

agency under its decision in Matter of Bermudez-Cota contradicts our decision in

Perez-Sanchez because the agency cannot self-impose jurisdictional rules.

      The Immigration and Nationality Act provides that “[a]n immigration judge

shall conduct proceedings for deciding the inadmissibility or deportability of an

alien.” 8 U.S.C. § 1229a(a)(1). An individual in removal proceedings must be

provided with an NTA specifying, among other things, the time and place of the

removal hearing. Id. § 1229(a)(1)(G)(i).

      In Pereira, the Supreme Court held that an NTA that does not specify the

time and place of the initial removal proceeding does not qualify as a “notice to

appear under section 1229(a)” and therefore does not trigger the stop-time rule for

purposes of cancellation of removal. 138 S. Ct. at 2110, 2116. In so holding, the




                                           11
         USCA11 Case: 20-13201       Date Filed: 07/08/2021    Page: 12 of 22



Supreme Court explained that it was deciding only a “narrow question” about an

eligibility requirement for cancellation of removal. Id. at 2110.

      In Perez-Sanchez v. United States Attorney General, 935 F.3d 1148, 1150

(11th Cir. 2019), we addressed a petitioner’s claim that, in light of Pereira, the IJ

never had jurisdiction over his removal proceeding because the NTA did not

include the time or date of his removal hearing. We held that the defective NTA

did not deprive the agency of jurisdiction over the removal proceedings because

§ 1229(a)’s “time-and-place requirement” did not “create a jurisdictional rule,” but

was instead a “claim-processing rule.” Id. at 1154–55. Similarly, we concluded

that 8 C.F.R. § 1003.14—which provides that “[j]urisdiction vests, and

proceedings before an Immigration Judge commence, when a charging

document[,]” such as an NTA, “is filed with the Immigration Court”—“set[] forth

not a jurisdictional rule but a claim-processing one.” Id. at 1155. We explained

that in § 1229a(a)(1), Congress “empower[ed] IJs to ‘conduct proceedings for

deciding the inadmissibility or deportability of an alien,’” which was a “broad

grant of authority” that was “not limited in any way by the filing or service of an

NTA.” Id. at 1156. We emphasized that only Congress can define the scope of an

agency’s authority; therefore, “an agency cannot fashion a procedural rule to limit

jurisdiction bestowed upon it by Congress.” Id. at 1155.




                                          12
           USCA11 Case: 20-13201          Date Filed: 07/08/2021       Page: 13 of 22



       Accordingly, Martinez Rivera’s claim that the immigration court lacked

jurisdiction over his removal proceedings because the NTA failed to specify the

time and place of his removal proceedings is foreclosed by our decision in Perez-

Sanchez. 5

       B.   Whether the BIA gave reasoned consideration to Martinez
       Rivera’s arguments concerning the exceptional and extremely unusual
       hardship requirement

       Martinez Rivera argues that the BIA violated his due process rights when it

failed to give reasoned consideration to his arguments that his removal would

cause exceptional and extremely unusual hardship to his U.S. citizen children

because it “gave no credence to some evidence in the record and misstated some

contents of the record” and it “glossed over” his children’s medical needs that were

reflected in his testimony and submitted supporting documents. He maintains that

“[h]ad the BIA given reasoned consideration to [the] evidence, it might have found

that in the totality, [he] established extreme and exceptionally unusual hardship.”6

       “We review claims of legal error . . . including claims that the BIA did not

provide reasoned consideration of its decision, de novo.” Bing Quan Lin v. U.S.


       5
         To the extent Martinez Rivera claims that the defective NTA violated the agency’s
claim-processing rules, we lack jurisdiction “because he failed to exhaust the claim before the
agency.” Perez-Sanchez, 935 F.3d at 1157.
       6
           The government argues that we lack jurisdiction to review this claim because 8 U.S.C.
§ 1252(a)(2)(B)(i) precludes our review of “any judgment regarding the granting of relief
under . . . [8 U.S.C. §] 1229b”—including cancellation of removal—except to the extent that
such review involves “constitutional claims or questions of law.” 8 U.S.C. § 1252(a)(2)(B), (D).


                                                13
          USCA11 Case: 20-13201           Date Filed: 07/08/2021       Page: 14 of 22



Att’y Gen., 881 F.3d 860, 872 (11th Cir. 2018). To provide adequate reasoned

consideration, the BIA “does not need to do much.” Ali v. U.S. Att’y Gen., 931

F.3d 1327, 1333 (11th Cir. 2019). Rather, “[w]e just need to be left with the

conviction that the [BIA] has heard and thought about the case and not merely

reacted.” Id. (alterations in original adopted) (quotation omitted). In assessing

whether the BIA provided reasoned consideration, we determine whether its

reasoning “can be reviewed for error.” Bing Quan Lin, 881 F.3d at 874. Thus,

“[a]lthough it is true that the IJ and the BIA must consider all the evidence

submitted, it is well established that the IJ and the BIA need not address

specifically each claim the petitioner made or each piece of evidence the petitioner

presented.” Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1302 (11th Cir. 2015)

(quotation omitted).

       We have found a lack of reasoned consideration in three types of

circumstances—when the BIA: (1) “misstates the contents of the record,” (2) “fails

to adequately explain its rejection of logical conclusions,” or (3) “provides

justifications for its decision which are unreasonable and which do not respond to

any arguments in the record.” Ali, 931 F.3d at 1334 (quotation omitted). Thus, all




A claim, however, “that the agency failed to give reasoned consideration to an issue is a question
of law.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 799 (11th Cir. 2016). Thus, a reasoned
consideration claim does not fall within the jurisdiction-stripping language of § 1252(a)(2)(B).



                                               14
         USCA11 Case: 20-13201       Date Filed: 07/08/2021   Page: 15 of 22



three circumstances “share a common trait: The [BIA’s] opinion, read alongside

the evidentiary record, forces us to doubt whether we and the [BIA] are, in

substance, looking at the same case.” Id. “Where the BIA has not given ‘reasoned

consideration’ of a question or made ‘adequate findings,’ we remand for further

proceedings.” Bing Quan Lin, 881 F.3d at 874.

      In this case, the BIA’s decision clearly provided reasoned consideration to

Martinez Rivera’s claim that his removal would cause exceptional and extremely

unusual hardship to his U.S. citizen children. In his brief to the BIA, Martinez

Rivera argued that both of his U.S. citizen children “have medical and/or

educational issues” which would elevate their hardship if they had to move to

Honduras, particularly in light of the fact that there were no relatives in Honduras

that could assist the family with the transition. In affirming the IJ’s determination

that Martinez Rivera failed to demonstrate “exceptional and extremely unusual

hardship,” the BIA cited its own case law recognizing that serious health

conditions or special needs in school may be a basis for cancellation of removal.

Nevertheless, the BIA explained that it “agree[d] with the [IJ’s] decision that the

respondent has not established that any of his children suffer from serious ongoing

medical issues or compelling special needs in school which rise to the level of

exceptional and extremely unusual hardship.” And the IJ’s decision acknowledged

Martinez Rivera’s testimony concerning his daughter’s respiratory problems and



                                          15
           USCA11 Case: 20-13201          Date Filed: 07/08/2021       Page: 16 of 22



his son’s speech problems and ongoing therapy, but the IJ noted that Martinez

Rivera’s daughter had not been sick since she was a newborn, that his son’s

evaluation scores were “all average,” and that there was no evidence that medical

treatment is unavailable in Honduras. 7 Thus, although Martinez Rivera may

disagree with the IJ’s and the BIA’s determination, it is clear from the record “that

the [BIA] . . . heard and thought about the case and [did] not merely react[].”8 Ali,

931 F.3d at 1333 (alterations in original adopted) (quotation omitted). In other

words, this is simply not an opinion that “read alongside the evidentiary record,

forces us to doubt whether we and the [BIA] are, in substance, looking at the same

case.” Id. at 1334.




       7
          Because the BIA expressly agreed with the IJ’s reasoning, we review the decisions of
both the BIA and the IJ. Ayala, 605 F.3d at 948.
       8
          To the extent that Martinez Rivera suggests that the IJ and BIA improperly weighed the
evidence in his case when determining whether he met the exceptional and extremely unusual
hardship requirement for cancellation of removal, we lack jurisdiction over such a claim. See 8
U.S.C. § 1252(a)(2)(B)(i); see also Patel v. U.S. Att’y Gen., 971 F.3d 1258, 1274, 1277–78, 1283
(11th Cir. 2020) (en banc) (explaining that “§ 1252(a)(2)(B)(i) precludes us from reviewing
‘whatever kind’ of judgment ‘relating to’ the granting of relief under the five enumerated
sections”); Fynn v. U.S. Att’y Gen., 752 F.3d 1250, 1252 (11th Cir. 2014) (“Argument that the IJ
or BIA abused its discretion by improperly weighing evidence is a ‘garden-variety abuse of
discretion argument’ that is insufficient to state a legal or constitutional claim.” (quotation
omitted)). As the Supreme Court emphasized recently, “even if the BIA treats an alien’s
evidence as credible, the agency need not find his evidence persuasive or sufficient to meet the
burden of proof.” Garland v. Dai, 141 S. Ct. 1669, 1680 (2021).
        Finally, the BIA’s statement that Martinez Rivera’s father and siblings in Honduras might
be able to assist with his relocation was not a misstatement of the record. Contrary to Martinez
Rivera’s contention, the fact that his father has a heart condition and his brother is permanently
disabled and confined to a wheelchair does not establish that his family would be unable to assist
with his relocation.


                                               16
         USCA11 Case: 20-13201        Date Filed: 07/08/2021    Page: 17 of 22



      C.    Whether the BIA erred in determining that Martinez Rivera was
      not denied due process based on the IJ’s alleged bias

      Martinez Rivera argues that his due process rights were violated by both the

BIA and IJ. He maintains that the IJ demonstrated clear bias at the hearing when

he determined Martinez Rivera lacked good moral character based on pure

speculation and information that came out at the merits hearing, which

demonstrated favoritism to the government and antagonism toward him. He

further argues that the BIA “downplayed” his bias arguments, improperly

“reframed” his claim as merely having insufficient time to prepare for his removal

hearing, and applied the wrong standard of review.

      Due process requires that the petitioner be given notice, an opportunity to be

heard, and a full and fair hearing. Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 548

(11th Cir. 2011). In order to establish a due process violation, the petitioner “must

show that [he] was deprived of liberty without due process of law and that the

purported errors caused [him] substantial prejudice.” Id. (quotation omitted). But

there is no liberty interest in receiving discretionary relief such as cancellation of

removal. See id. at 548–49. “We review constitutional challenges, including

alleged due process violations, de novo.” Id. at 548 (quotation omitted).

      Although Martinez Rivera argues that the IJ’s questioning demonstrated an

antagonistic attitude towards him and favoritism toward the government, an IJ is

permitted to play an active role in the hearing and to examine and cross-examine

                                           17
           USCA11 Case: 20-13201          Date Filed: 07/08/2021        Page: 18 of 22



witnesses. See 8 U.S.C. § 1229a(b)(1) (stating that the IJ shall receive evidence,

and interrogate, examine, and cross-examine the petitioner and any witnesses).

And in light of the documentary evidence, the IJ’s questions and comments were

directly related to the issue of good moral character, which is one of the required

factors for cancellation of removal. 9 Furthermore, because the BIA and the IJ did

not rely on the good moral character factor when denying Martinez Rivera’s

application for cancellation of removal, Martinez Rivera did not suffer any

prejudice from any alleged violation in the IJ’s reasoning.

       Moreover, even if some of the IJ’s questions or comments were improper,

Martinez Rivera has not shown that the IJ’s actions at the hearing were so

egregious as to deprive him of a full and fair hearing. Rather, the record

demonstrates that the IJ gave Martinez Rivera ample opportunity to testify, explain

any discrepancies in the record or his history, and to present evidence on his behalf

in support of his application. Finally, contrary to Martinez Rivera’s argument on

appeal, a review of the record confirms that the BIA reviewed Martinez Rivera’s

bias claim de novo and not under the clearly erroneous standard. Accordingly,

Martinez Rivera failed to “show that [he] was deprived of liberty without due



       9
         To the extent that Martinez Rivera challenges the good moral character determination,
we lack jurisdiction to review this factor because the BIA did not address this factor. See
Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221 n.2 (11th Cir. 2006) (explaining that when the
BIA does not address an IJ’s alternative holding, the alternative holding is not subject to review
by this Court).


                                                18
          USCA11 Case: 20-13201      Date Filed: 07/08/2021   Page: 19 of 22



process of law and that the purported errors caused [him] substantial prejudice.”

Alhuay, 661 F.3d at 548 (quotation omitted).

                              III.      Conclusion

      In light of the foregoing reasons, we deny Martinez Rivera’s petition for

review.

      PETITION DENIED.




                                         19
         USCA11 Case: 20-13201       Date Filed: 07/08/2021    Page: 20 of 22



MARTIN, Circuit Judge, concurring:

      I write separately to note why I prefer not to use the term “alien,” which the

panel opinion uses ten times. Justice Kavanaugh has equated the term “noncitizen”

with the statutory term “alien.” Nasrallah v. Barr, 590 U.S. __, 140 S. Ct. 1683,

1689 n.2 (2020); see also United States v. Estrada, 969 F.3d 1245, 1253 n.3 (11th

Cir. 2020). “Alien” is increasingly recognized as an “archaic and dehumanizing”

term. Maria Sacchetti, ICE, CBP to Stop Using ‘Illegal Alien’ and ‘Assimilation’

Under New Biden Administration Order, Wash. Post (Apr. 19, 2021),

https://www.washingtonpost.com/immigration/illegal-alien-

assimilation/2021/04/19/9a2f878e-9ebc-11eb-b7a8-014b14aeb9e4_story.html.

      To the extent the term “noncitizen” does not, in every instance, serve as a

perfect replacement for the term “alien,” that concern is not present in this case. I

see no need to use a term that “has become pejorative” where a non-pejorative

term works perfectly well. Library of Congress, Library of Congress to Cancel the

Subject Heading “Illegal Aliens” at 1 (2016),

https://www.loc.gov/catdir/cpso/illegal-aliens-decision.pdf.




                                          20
           USCA11 Case: 20-13201         Date Filed: 07/08/2021       Page: 21 of 22



BRANCH, Circuit Judge, concurring:

       In her separate concurrence, Judge Martin takes issue with the fact that the

majority uses the statutory term “alien,” rather than her preferred term

“noncitizen,” ten times. 1 However, each time the majority uses the term “alien”—

in citing the statutory provision at issue, the holding of a court, or a court

document, its use of the term is grounded in the text of the Immigration and

Nationality Act (“INA”). As it is not our role to “fix” the text of the INA, we

should not stray into legislative draftsmanship. See Harris v. Garner, 216 F.3d

970, 976 (11th Cir. 2000) (en banc) (“[T]he role of the judicial branch is to apply

statutory language, not to rewrite it.”); In re Davis, 565 F.3d 810, 823 (11th Cir.

2009) (“Our function is to apply statutes . . . not to improve statutes by altering

them.” (quotation omitted)); see Nat’l Broiler Mktg. Ass’n v. United States, 436

U.S. 816, 827 (1978) (“[A] statute is not an empty vessel into which this Court is

free to pour a vintage that we think better suits present-day tastes.” (quotation

omitted)). Further, if we were to substitute the term “alien” for “noncitizen” in

reference to specific statutory provisions, we risk stating the law inaccurately. As


       1
          I recognize that, on occasion, the Supreme Court has used the term “noncitizen” rather
than “alien” in its general discussion of our country’s immigration laws. For example, in Barton
v. Barr, the Court noted that “[t]his opinion uses the term ‘noncitizen’ as equivalent to the
statutory term ‘alien.’” 140 S. Ct. 1442, 1446 n.2 (2020). But the Court in that same opinion
nonetheless used the correct statutory term “alien” when quoting the INA. Id. at 1446. And
subsequent Supreme Court precedent has confirmed that the term “alien” remains appropriate.
See Garland v. Dai, 141 S. Ct. 1669, 1680 (2021).


                                               21
         USCA11 Case: 20-13201       Date Filed: 07/08/2021    Page: 22 of 22



Justice Alito cautioned in his dissent in Moncrieffe v. Holder, “‘[a]lien’ is the term

used in the relevant provisions of the [INA], and this term does not encompass all

noncitizens.” 569 U.S. 184, 210 n.1 (2013) (Alito, J., dissenting). For these

reasons, I write separately.




                                          22